Case: 20-40479     Document: 00515822210         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2021
                                  No. 20-40479
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chad Calhoun,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:15-CR-17-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Chad Calhoun, federal prisoner # 22975-078, was convicted by jury
   verdict of receipt of child pornography and possession of child pornography
   and was sentenced to a total of 135 months of imprisonment and 10 years of
   supervised release. Calhoun now challenges the district court’s denial of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40479        Document: 00515822210         Page: 2    Date Filed: 04/14/2021




                                     No. 20-40479


   motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),
   as amended by the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132
   Stat. 5194. He argues that extraordinary and compelling reasons warrant his
   compassionate release because his elderly and ailing father requires his
   assistance. He also asserts that the 18 U.S.C. § 3553(a) factors weigh in his
   favor.
            We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The district court concluded
   that Calhoun was not entitled to an early release because he failed to show
   extraordinary and compelling reasons and because the 18 U.S.C. § 3553(a)
   factors did not weigh in his favor. Regarding the district court’s assessment
   under the § 3553(a) factors, Calhoun has not shown that the district court
   based its decision on a legal error or a clearly erroneous assessment of the
   evidence. See id. His disagreement with the district court’s weighing of the
   § 3553(a) factors is insufficient to show an abuse of discretion. See id. at 694.
   Because we may affirm on this ground, we need not consider the other bases
   for the district court’s denial. See United States v. Chacon, 742 F.3d 219, 220
   (5th Cir. 2014).
            AFFIRMED.




                                          2